TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-00-00721-CV



Joe Dougherty/Jean Inman Dougherty, Appellants

v.

Jean Inman Dougherty/Joe Dougherty, Appellees





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 97-D-112, HONORABLE CHARLES F. RAMSAY, JUDGE PRESIDING



	After oral argument, the parties participated in a mediation at which they resolved the
disputes that were the subject of this appeal.  By joint motion, they request that this Court modify
the district court's final decree of divorce nunc pro tunc signed on January 29, 2001, affirm the
judgment as modified, and expedite issuance of the mandate.  We grant their motion in all respects.
	In their motion, the parties represent that they have agreed to the following
modifications of the final decree of divorce nunc pro tunc signed on January 29, 2001:

	Joe Dougherty is ordered to pay to Jean Inman Dougherty spousal maintenance
of $900 per month for a three-year period beginning November 1, 2001.

 

	The "survivor benefit coverage" of the military retirement is terminated to
provide funds partially included in the spousal maintenance award.

 

	The entire Aetna Life Insurance and Annuity Fund is conveyed and awarded to
Jean Inman Dougherty with the provisions that, if for any reason the value of that
account has fluctuated to less than $16,000 at the time of transfer, Joe Dougherty
is ordered to pay any balance in cash to Jean Inman Dougherty within sixty days
of the date of this opinion and judgment so that the net value of the award is
$16,000; Joe Dougherty must cooperate in preparation and signing of any
documents necessary to transfer the Aetna Life Insurance and Annuity Fund to
Jean Inman Dougherty.

 

	The award of the Aetna Life Insurance and Annuity Fund satisfies any and all
awards and obligations under the final decree of divorce nunc pro tunc for the
payment of attorney's fees to Jean Inman Dougherty, as well as the award for the
value of the United States Savings Bonds to Jean Inman Dougherty.

 

	Joe Dougherty shall pay all health insurance premiums to continue coverage of
the current health/dental benefits for Jean Inman Dougherty for the period of
thirty-six months commencing November 1, 2001 pursuant to Jean Inman
Dougherty's rights under COBRA.

 

	Each party shall bear his or her own costs of court and attorney's fees.

 

	All other provisions of the final decree of divorce nunc pro tunc not otherwise in
conflict remain binding, including Jean Inman Dougherty's rights to fifty percent
of that portion of Joe Dougherty's retirement pay which is not disability pay (Joe
Dougherty's "disposable retirement pay").

 
We modify the final decree of divorce nunc pro tunc signed January 29, 2001 as agreed by the parties
and affirm that decree as modified.  We direct this Court's clerk to expedite issuance of the mandate. 
Any motions to enforce the final decree of divorce nunc pro tunc as modified shall be directed to the
district court.

  
							Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Patterson
Modified and, as Modified, Affirmed
Filed:   October 18, 2001
Do Not Publish